UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Amendment No. 1) (Rule14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant☒ Filed by a Party other than the Registrant☐ Check the appropriate box: ☒ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ☐ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 VERITEQ CORPORATION (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required ☐ Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11 Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: November ●, 2014 Dear Stockholder: You are cordially invited to attend the annual meeting of stockholders of VeriTeQ Corporation, which will be held on ●, December ●, 2014, at 10:00 a.m., Eastern Time, at the Company’s headquarters located at 220 Congress Park Drive, Suite 200, Delray Beach, Florida 33445. The enclosed notice of meeting provides detailed information regarding each business proposal to be voted on at the meeting. These proposals and the vote the Board of Directors recommends are: Recommended Proposal Vote 1. Election of two directors to hold office until the 2017 annual meeting of stockholders and until their successors have been duly elected and qualified; FOR 2. Approval and adoption of an amendment to our Amended and Restated Certificate of Incorporation to increase the total number of authorized shares of the Company’s common stock from 500 million shares to 10 billion shares; FOR 3. Approval and adoption of an amendment to our Amended and Restated Certificate of Incorporation to reduce the par value of the Company’s common stock from $0.01 per share to $0.00001 per share; FOR 4. Approval of granting discretionary authority to the Board of Directors, for a period of twelve months after the date the Company’s stockholders approve this proposal, to approve a reverse stock split in a ratio not to exceed 1-for 1000, or to determine not to proceed with the reverse stock split; FOR 5. Approval of an amendment to the VeriTeQ Corporation 2014 Stock Incentive Plan to increase the number of authorized shares of common stock issuable under the plan from 50 million shares to 500 million shares; FOR 6. To hold an advisory vote to approve the Company’s compensation to its named executive officers; FOR 7. To hold an advisory vote related to the frequency of future stockholder advisory votes to approve the Company’s compensation to its named executive officers; FOR 8. Ratification of the appointment of EisnerAmper LLP as our independent registered public accounting firm for the year ending December31, 2014; and FOR 9. To transact such other business as may properly come before the annual meeting or at any adjournment thereof. A formal notice of annual meeting, form of proxy, a proxy statement containing information about the matters to be acted on at the annual meeting and the 2013 Annual Report to Stockholders follow this letter. If you plan to attend the annual meeting, you will need an admission card to enter the annual meeting. If your shares are registered in your name, you are a stockholder of record. Your admission card is attached to your proxy card, and you will need to bring it with you to the annual meeting. If your shares are in the name of your broker or bank, your shares are held in street name. Ask your broker or bank for an admission card in the form of a legal proxy to bring with you to the annual meeting. If you do not receive the legal proxy in time, bring your brokerage statement with you to the annual meeting so that we can verify your ownership of our stock on the record date and admit you to the annual meeting. However, you will not be able to vote your shares at the annual meeting without a legal proxy. Your vote is important regardless of the number of shares you own. We encourage you to vote by proxy so that your shares will be represented and voted at the annual meeting even if you cannot attend. All stockholders can vote by written proxy card. Many stockholders also can vote by proxy via a touch-tone telephone from the U.S. and Canada, using the toll-free number on your proxy card, or via the Internet using the instructions on your proxy card. In addition, stockholders may vote in person at the annual meeting as described above. Sincerely, /s/ Scott R. Silverman SCOTT R. SILVERMAN Chairman and Chief Executive Officer NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO THE STOCKHOLDERS OF VERITEQ CORPORATION: Notice is hereby given that the 2014 annual meeting of stockholders of VeriTeQ Corporation, a Delaware corporation, or the Company, whose headquarters are located in 220 Congress Park Drive, Suite 200, Delray Beach, Florida 33445, will be held at 220 Congress Park Drive, Suite 200, Delray Beach, Florida, 33445 on ●, December ●, 2014, at 10.00 a.m., Eastern Time, for the following purposes: 1. To elect two directors to hold office until the 2017 annual meeting of stockholders and until their successors have been duly elected and qualified); 2. To approve and adopt an amendment to our Amended and Restated Certificate of Incorporation to increase the total number of authorized shares of the Company’s common stock from 500 million shares to 10 billion shares; 3. To approve and adopt an amendment to our Amended and Restated Certificate of Incorporation to reduce the par value of the Company’s common stock from $0.01 per share to $0.00001 per share; 4. To approve the granting of discretionary authority to the Board of Directors, for a period of twelve months after the date the Company’s stockholders approve this proposal, to approve a reverse stock split in a ratio not to exceed 1-for-1000, or to determine not to proceed with the reverse stock split; 5. To approve an amendment to the VeriTeQ Corporation 2014Stock Incentive Plan to increase the number of authorized shares of common stock issuable under the plan from 50 million sharesto 500 million shares; 6. To hold an advisory vote to approve the Company’s compensation to its named executive officers; 7. To hold an advisory vote related to the frequency of future stockholder advisory votes to approve the Company’s compensation to its named executive officers; 8. To ratify the appointment of EisnerAmper LLP as our independent registered public accounting firm for the year ending December31, 2014; and 9. To transact such other business as may properly come before the annual meeting or at any adjournment thereof. The Board of Directors has fixed the close of business on November 10, 2014 as the record date for the determination of stockholders entitled to receive notice of the annual meeting and vote, or exercise voting rights through a voting trust, as the case may be, at the annual meeting and any adjournments or postponements of the annual meeting. The ability to have your vote counted at the meeting is an important stockholder right. Your vote is important regardless of the number of shares you own. We encourage you to vote by proxy so that your shares will be represented and voted at the annual meeting even if you cannot attend. All stockholders can vote by written proxy card. Many stockholders also can vote by proxy via a touch-tone telephone from the U.S. and Canada, using the toll-free number on your proxy card, or via the Internet using the instructions on your proxy card. In addition, stockholders may vote in person at the annual meeting as described above. By Order of the Board of Directors, /s/ Scott R. Silverman SCOTT R. SILVERMAN Chairman and Chief Executive Officer Delray Beach, Florida
